DETAILED ACTION
	This office action is in response to the amendment of claim limitations filed 14 December 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 14 December 2021), with respect to the rejection of claims 1-14, 16-19 and 21-22 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. In addition, claims 15 and 20 have been canceled.
The amendment filed 14 December 2021 has been entered and made of record.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (specifically, claims 19 and 21-22) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-14, 16-19 and 21-22 are allowed.
The present invention relates to segmentation of objects in vector graphics images.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Price et al (US 2018/0108137 A1) discloses the claimed: digital medium environment for segmenting objects in vector graphics images (Price: abstract, [0027], content may be ‘vector graphics’ images), a method implemented by a computing device (Price: fig. 1, illustrating a system comprised of computing devices for segmentation of digital visual media, fig. 10, ‘computing system’ 1000; [0028], exemplary computing devices), the method comprising: obtaining points that identify an object in an image, the image composed of vector graphics (Price: [0022], [0027]); determining a region of interest in the image that includes the object based on the points that identify the object (Price: [0022], [0037]); and generating a mask from a rasterized region and a heat map, the mask identifying pixels of the object in the rasterized region (Price: fig. 4, illustrating rasterized image 400, distance/heat map 404, and ‘mask’ image 408; [0049]), while
George P. (US 2014/0313206 A1) teaches rasterizing a region of interest to form a rasterized region as a sub-region of an image (George: fig. 4A-4C, illustrating a correspondence between a vector-based region in an image and the region in a raster-based form; [0008], “FIG. 4A illustrates an image of an object, FIG. 4B illustrates a magnified vector-based representation of the object in FIG. 4A in accordance with an embodiment of the present invention, and FIG. 4C illustrates a magnified raster-based representation of the object in FIG. 
Paluri et al (US 2017/0046613 A1) teaches generating a heat map from the points that identify an object in an image (Paluri: fig. 3, illustrating a multi-scale CNN; [0024], [0026]).
In addition, Cui et al (CN 110047078 A (please note, citations are to US 2021/0158533 A1 in English)) discloses evaluating a loss function that combines a weighted foreground loss term and a weighted background loss term (Cui: [0099-0103], generation of mask (corrected annotation data), and [0115-0117], disclosing the procedure summarized in fig. 8 where a loss function comprising a weighted foreground term and a weighted background term (see equation 1) is used to train Cui’s CNN), with
Boonen P.J.J. (US 2004/0083430 A1) teaching determining, based on a mask, paths of vector graphics corresponding to an object (Boonen: [0052]). 
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “determine a polyline corresponding to the mask, the polyline representing an outline of the mask; and determining, based on the polyline, paths of the vector graphics corresponding to the object”.
As per independent claims 14 and 19, these claims are also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Phogat et al (US 2020/0334874 A1; region of graphic object enclosed by collected polyline specified in an outline edge list of said object – same assignee).

Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK F VALDEZ/Examiner, Art Unit 2611